Citation Nr: 0500608	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-33 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 until February 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The rating criteria for lumbosacral strain and disorders of 
the spine generally were changed effective September 26, 
2003.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5243.  Under 
the new criteria, a 20 percent rating is assigned when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal lateral flexion is zero to 30 
degrees to the right and left and normal lateral rotation is 
zero to 30 degrees to the right and left. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
lateral rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  Id., Note 2.  

The RO properly notified the veteran of the change in the 
rating criteria in the February 2004 supplemental statement 
of the case (SSOC).  However, the January 2004 VA examination 
report does not contain adequate findings regarding the 
veteran's thoracolumbar spine motion for rating purposes.  
Specifically, no values are reported for left and right 
lateral rotation and it appears that the findings for left 
and right lateral flexion (45 degrees) may not be accurate 
since they substantially exceed what is considered normal (30 
degrees).  See Note 2, supra.  Consequently, an accurate 
value for the veteran's thoracolumbar spinal combined range 
of motion cannot be determined.  Without this combined range 
of motion value, the Board is unable to fully rate the 
veteran's lumbosacral strain under the new rating criteria. 

Accordingly, this case is remanded to the RO for the 
following:

1.	The RO should arrange for the veteran 
to be afforded an orthopedic 
examination to determine the current 
severity of his service connected 
lumbosacral strain.  The examiner 
should provide findings sufficiently 
detailed to allow for rating under the 
"new" criteria for rating disabilities 
of the spine.  All findings (including 
ranges of motion, instability, 
limitations due to pain (and on use), 
etc.) should be reported in detail.  
Specific thorocolumbar ranges of 
motion should be reported for forward 
flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation.  The examiner should 
explain the rationale for any opinions 
given. The veteran's claims folder and 
copies of the criteria for rating 
disabilities of the spine must be 
available to the examiner for review 
in connection with the examination.  

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his 
representative the opportunity to 
respond. The case should then be 
returned to the Board, if in order, 
for further review.

The purpose of this remand is to complete the record.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


